*799JUDGMENT
On the court’s own motion, the mandate issued on January 14, 1997 is recalled. It is further ordered that the court’s opinion and judgment of October 24, 1996 are vacated.
It is hereby ordered that the matter is remanded to the United States District Court for the District of South Dakota for further proceedings in conformity with the opinion of the Supreme Court of the United States in number 96-1581 South Dakota v. Yankton Sioux Tribe, et al., 522 U.S.-, 118 S.Ct. 789, 139 L.Ed.2d 773 (1998).